[On Transamerica Capital Inc. letterhead] July 30, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Transamerica Separate Account R3 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, the undersigned, as principal underwriter, hereby joins in a request by the Registrant that the effective date of the above-captioned registration statement filed on Form N-6 be accelerated to August 30, 2010, or as soon thereafter as is reasonably practicable. Transamerica Capital, Inc. (Principal Underwriter) By: /s/ Courtney John Name:Courtney John Title:Chief Compliance Officer and Vice President
